Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrendorf et al. (US 20190052475 A1) in view of Grant et al. (US 20140267911 A1) and further in view of Zhu et al. (US 20170325129 A1).
 	Regarding claim 1, Dorrendorf teaches a media device (device 202/204-206 - see FIGs. 1-2), comprising: 
	a memory; and at least one processor communicatively coupled to the memory (within user device 202/204-206) and configured to: 
	receive a data stream containing content and at least one non-television (non-TV) experience trigger (receiving digital content containing media content and message/effects data – see 0051, 0055, 0059, and 0060-0063);
	cause the content to be played on a TV for a first user (playing content on device 202 for a viewer  – see FIGs. 1-2 and 0055); 

	transmit the at least one non-TV experience trigger to said at least one appropriate accessory device in a manner synchronous with playing the content on the TV based on the length of time the network will take to deliver the at least one non-TV experience trigger to said at least one appropriate accessory device, to thereby extend playback of the content beyond the TV (sending control signal corresponding to the message/effects data to the respective actuator device based on determining how long it takes for signal transmission to a respective actuator device via the network so that the respective actuator device implements the effect in sync with playing the media content on the device 202 to thereby extend playing the media content beyond the device 202, i.e., television – see 0060-0063 and 0065).
	Dorrendorf teaches identifying at least one appropriate accessory device (determining one of actuator devices or one of IoT devices based on capabilities, authorizations and/or user preferences - see 0020, 0057, 0063, and 0086), wherein the at least one appropriate accessory device is physically remote from the media device and the TV, and wherein the TV and the media device are communicatively coupled to said at least one appropriate accessory device via a network (e.g., a wired or wireless network - See 0048, 0049, 0055, 0081 and 0091). 
	Dorrendorf lacks to explicitly teach that the one of actuator devices or IoT devices is associated with a particular user. However, Grant teaches determining an accessory device 200, e.g., haptic output device, associated with a particular user regarding the particular user’s preference/profile in a system for enhanced television interaction. For example, device 200 increases the intensity of haptic effects if a particular user is not focused on the device based on the particular user’s preference. See 0041, 0064, 0067, and 0069. It would have been obvious 
	Dorrendorf lacks to teach monitoring network traffic of the network for a presence or absence of acknowledgements in the network, characterizing the network based on the presence or absence of the acknowledgements in the network, and determining the length of time the network will take to deliver the at least one non-TV experience trigger based on the characterization of the network as claimed. 
	Zhu teaches determining of packet loss based on response message or acknowledge for indicating data transmitting/receiving status via network, and determining a preset duration for transmitting data in a timely manner according to data transmitting/receiving status via a network. See 0084, 0090 and 0092. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dorrendorf and Grant by monitoring network traffic of the network for a presence or absence of acknowledgements in the network, characterizing the network based on the presence or absence of the acknowledgements in the network, and determining the length of time the network will take to deliver data based on the characterization of the network as taught or suggested by Zhu for the purposes of improving data transmission over the network.
	Regarding claim 2, the combination of Dorrendorf and Grant teaches that wherein the network communicatively couples the media device with at least some of a plurality of accessory devices (e.g., wired or wireless communication – see Dorrendorf: 0055; Grant: 0031), and wherein to provide the at least non-TV experience trigger, the at least one processor is further configured to: analyze the at least non-TV experience trigger to identify said at least one appropriate accessory device from the plurality of accessory devices (determining the respective actuator device for implementing the effect according to the message/effects data – 
	Regarding claim 3, Dorrendorf teaches identifying first accessory devices among the plurality of accessory devices that have capabilities supporting the at least non-TV experience trigger; and identify second accessory devices among the first accessory devices that are located in or proximate to a media system containing the media device (determining which actuator device(s) is/are suitable for implementing a particular effect according to message/effects data and determining which actuator device(s) are within user’s entertainment system comprising user device 202/204-206 – see FIGs. 1-2, 0020, 0057-0058, 0063, 0066, 0081, and 0086).
 	Regarding claim 4, the combination of Dorrendorf  and Grant teaches identifying first accessory devices among the plurality of accessory devices that have capabilities supporting the at least non-TV experience trigger; and identify second accessory devices among the first accessory devices that are located distant from a media system containing the media device or are associated with a specific user (determining which actuator device(s) is/are suitable for implementing a particular effect according to the message/effects data and determining which actuator device(s) that is/are associated with a specific user – see Dorrendorf: 0057-0058, 0066, 0079, and 0081; Grant: 0064, 0067, and 0069).
	Regarding claim 5, the combination of Dorrendorf and Grant teaches that wherein the appropriate accessory device is separate and distinct from a media system containing the 
 	Regarding claim 16, the combination of Dorrendorf and Grant teaches that wherein the at least one non-TV experience trigger is included in metadata associated with the content, and the metadata is received with the data stream (e.g., the effect is included in the message/effect file associated with digital content – see Dorrendorf: 0043, 0044, 0053, 0059, 0060, and 0062; Grant: 0039, 0040, 0050, 0051, 0059, and 0060).
 	Regarding claim 17, the combination of Dorrendorf and Grant teaches that the processor further configured to: provide a requirement of the at least one non-TV experience trigger and timing of the at least one non-TV experience trigger to said at least one appropriate accessory device (providing a control signal associated with the effect and time from the message/effect file to the actuator device – see Dorrendorf: 0060, 0062 and 0080; Grant: 0039, 0040, 0050, 0051, 0059, and 0060).
	Regarding claim 6, see rejection of claim 1.
	Regarding claim 7, see rejection of claim 2.
	Regarding claim 8, see rejection of claim 3.
	Regarding claim 9, see rejection of claim 4.
	Regarding claim 10, see rejection of claim 5.
	Regarding claim 11, see rejection of claim 1.
	Regarding claim 12, see rejection of claim 2.
	Regarding claim 13, see rejection of claim 3.
	Regarding claim 14, see rejection of claim 4.
	Regarding claim 15, see rejection of claim 5.
	Regarding claim 18, see rejection of claim 16.
	Regarding claim 19, see rejection of claim 17.
	Regarding claim 20, see rejection of claim 16.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/NGOC K VU/Primary Examiner, Art Unit 2421